Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 21, the prior art of record does not or suggest system to expedite user recognition of intravenous line contents comprising: a plurality of indicator tags configure to receive an intravenous tube, a haptic signature integrally formed with a surface indicator tags, wherein the plurality of indicator tags includes at least one tag of a first type having a first color, a first shape, and a first texture and at least one tag of a second type having a second color different from the first color, a first shape different from the second shape, and a second texture different from the first texture as recited in claims 1 and 12, specifically comprising wherein the at least one tag of the first type and the at least one tag of the second type is selected from the group consisting the specific 
Regarding claim 25, the prior art of record does not or suggest kit comprising: a plurality of indicator tags configure to attached to an intravenous tube, a haptic signature integrally formed with a surface indicator tags, and specifically comprising the claimed structure of an antihypertensive medication indicator tag, the antihypertensive medication indicator tag, an antibiotics medication indicator tag, an arterial medication indicator tag, venous medication indicator tag, a spinal medication indicator tag, an antiarrhythmic medication indicator tag, an anticoagulant medication indicator tag, a narcotics medication indicator tag, a blood transfusion indicator tag, a pressure medication indicator tag, a paralytics medication indicator, an insulin medication indicator tag, a sedative medication indicator, a chemotherapy medication indicator tag, a TPN nutrition indicator tag, a pediatric dosing medication indicator tag, a potassium medication indicator tag, an obstetrics medication indicator tag, and an incompatible indicator tag.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631